Citation Nr: 9931353	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder and post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

The Board notes that a letter from the RO to the appellant, 
dated in July 1999, shows that at that time, the RO had 
scheduled the appellant for a video conference hearing in 
August 1999.  A notation on the letter reflects that the 
appellant canceled the hearing.  

The Board also observes that in the March 1996 rating action, 
the RO denied the appellant's claim of entitlement to service 
connection for a laceration scar on the right forearm.  The 
appellant subsequently filed a timely appeal, and in an April 
1998 rating action, the RO granted the appellant's claim for 
service connection for a laceration scar on the right 
forearm.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 7805.  In April 1998, 
the appellant was informed of this determination and of his 
appellate rights.  However, the Board notes that the 
appellant did not initiate an appeal with respect to the 
above rating by the submission of an NOD; and, hence, this 
separate issue is not now in an appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).

The Board further observes that in an October 1998 rating 
action, the RO denied the following claims: (1) entitlement 
to service connection for a back disability, to include 
fibromyalgia, (2) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left shoulder disability, (3) whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
and (4) whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
tinnitus.  There is no indication from the information of 
record that the appellant filed a Notice of Disagreement 
(NOD) in regards to any of the above claims.  Accordingly, 
these issues are not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant's currently diagnosed anxiety disorder had 
its onset during his period of active duty service.  

2.  There is no competent medical evidence of a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
an acquired psychiatric disorder, diagnosed as an anxiety 
disorder, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The claim for entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in August 
1959, the appellant was treated after complaining of 
nervousness.  At that time, he stated that he had been unable 
to sleep and that he felt nauseous upon eating.  The 
appellant indicated that he had been having the above 
symptoms for the past three weeks.  According to the records, 
the appellant "talked his problems out" with the examiner 
and he subsequently felt better.  The remaining records are 
negative for any complaints or findings of a psychiatric 
disorder.  The appellant's separation examination, dated in 
October 1959, shows that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had frequent trouble sleeping, and/or frequent or 
terrible nightmares, the appellant responded "yes."  In 
response to the question as to whether the appellant had ever 
had or if he currently had depression or excessive worry, 
loss of memory or amnesia, and/or nervous trouble of any 
sort, the appellant responded "no."  The appellant was 
clinically evaluated as normal for psychiatric purposes.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Air Force from September 1955 to November 
1959.  The form also reflects that the appellant had 11 
months and 26 days of foreign service, and that his Military 
Occupational Specialty (MOS) was as an air policeman. 

Private medical records from K.S.Z., M.D., from August 1979 
to January 1982, show that in August 1979, the appellant was 
treated for an unrelated disorder.  At that time, he stated 
that he had racing thoughts, and that he felt anxious and 
somewhat paranoid.  The remaining records show treatment for 
unrelated disorders.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in San Francisco, from February 1990 to January 1995, 
show that in February 1990, the appellant complained of pain 
in his neck, arm, and shoulder, and he was diagnosed with 
chronic pain syndrome.  The records reflect that the 
appellant was subsequently evaluated in order to determine 
whether there was a possible psychiatric cause for his 
chronic pain.  According to the appellant, approximately 20 
years ago, he had undergone psychotherapy for mild 
depression.  The appellant reported that he was not currently 
receiving psychiatric treatment.  He noted that over the last 
two to three years, he had had increasing alcohol 
consumption.  Upon mental status evaluation, the examining 
physician noted that the appellant's thought process was 
organized, and there was no evidence of paranoia, 
hallucinations, or delusions.  The appellant did not have any 
suicidal or homicidal tendencies.  The appellant's mood was 
mildly depressed, but there was no evidence of "clear cut" 
depression.  The appellant was diagnosed with the following: 
(Axis I) alcohol abuse, and (Axis III) chronic pain syndrome, 
etiology unknown.  

The San Francisco VAMC records show that in February 1994, 
the appellant was treated after complaining of severe 
anxiety.  At that time, he stated that he had chronic back 
pain and that he was concerned about performing at work.  The 
appellant indicated that he was also worried about being 
liked by others.  The diagnosis was of an anxiety disorder.  
The records further show that in April 1994, the appellant 
was evaluated after complaining of feeling nervous and 
"freaked out."  At that time, the appellant stated that he 
had always felt "uptight," and that he had a "short fuse" 
when dealing with people.  In regards to his personal 
history, the appellant stated that after graduating from high 
school, he served in the military for four and a half years 
as an air policeman.  The appellant indicated that he was 
stationed in Korea for one year, and that for the rest of the 
time, he served in the United States.  He reported that 
following his discharge, he worked in aircraft mechanics for 
a long period of time, but that because of his "short 
fuse," he had gained an unfavorable reputation among fellow 
mechanics.  According to the appellant, he was concerned that 
his reputation could impede his obtaining future employment.  
The appellant indicated that over the years, he had been an 
instructor in aircraft mechanics at several junior colleges.  
In regards to substance abuse, the appellant stated that he 
had used drugs in the 1960's, and that at present, he drank 
alcohol on a fairly regular basis.  He noted that he did not 
have a significant psychiatric history, but that he had had a 
few counseling sessions in the past.  According to the 
appellant, he had never taken any psychiatric medications.

Upon mental status evaluation, the examining physician stated 
that the appellant's speech was without abnormality, and his 
mood was basically euthymic, with appropriate affect.  The 
appellant stated that he felt anxious about his current life 
situation.  He denied severe mood swings, but he noted that 
he had poor sleep patterns.  Thought content and process 
revealed no abnormality, and insight and judgment were good.  
There were no suicidal or homicidal tendencies.  The 
diagnosis was to rule out alcohol abuse.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
75.  The examiner noted that in his opinion, the appellant 
did not suffer from any major psychiatric disorder that 
currently required medical treatment.  According to the 
examiner, in light of the appellant's above description, it 
was his opinion that alcohol was at least a part of his 
described problems.  

In July 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
during service, his MOS was as an air policeman.  He 
indicated that while he was stationed in Korea, he captured 
an infiltrator.  In addition, the appellant noted that while 
he was serving in the United States, some of his friends died 
in a car accident, and after the accident, he had to help 
pull their bodies out of the car.  He further reported that 
another friend of his died after he was crushed by an 
aircraft tug, and that he subsequently viewed the body. 

In March 1995, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that his psychiatric 
problems started while he was in the military.  The appellant 
reported that he served in the Air Force as an air policeman.  
He indicated that during service, he was stationed at an Air 
Force Base in Southern Arizona.  According to the appellant, 
he was involved in checking GI's as they crossed the border 
from Mexico.  The appellant reported that he had a group of 
friends, and that they would periodically go to Mexico.  He 
revealed that on one occasion, he was on duty while his 
friends were off duty.  The appellant stated that his friends 
had no money, so he gave them some money so that they could 
go to Mexico.  According to the appellant, all six of his 
friends were killed in a motor vehicle accident on their 
return from Mexico to the base.  The appellant indicated that 
because he was on duty, he had to go to the accident site and 
help pull the bodies from the wreckage.  He noted that ever 
since that time, he had felt responsible for those deaths.  
The appellant reported that if he had not given them the 
money, they would not have gone to Mexico.  

In the appellant's March 1995 VA evaluation, the appellant 
stated that during service, he was stationed in Korea for 
approximately 11 months.  He noted that on one occasion, he 
captured a person who was thought to be a North Korean.  
According to the appellant, he overheard the South Korean 
Armed Forces interrogate the prisoner, and he could hear the 
prisoner's screams.  The appellant reported that he was told 
the next day that the prisoner died from the electric shocks 
used in his torture and interrogation.  The appellant further 
noted that he also served at the Strategic Air Command Base.  
He stated that during that period of time, he was very 
worried about being around the atomic weapons, and he had 
nightmares about being hit by an atomic bomb.  

In the March 1995 VA psychiatric evaluation, the appellant 
stated that after the car accident and the death of his 
friends, the manner in which he dealt with people started to 
change.  The appellant indicated that he became much more 
short tempered, irritable, and argumentative.  He noted that 
he would get uptight, and he felt as if he could no longer 
trust people.  The appellant reported that he never felt 
close to people, and that he was suspicious of their motives.  
According to the appellant, his two marriages were "both 
terrible, full of violence, yelling, and anger."  The 
appellant stated that in job situations, he would get into 
arguments with the authorities, and then he would get upset 
and leave.  He noted that his employment history included 
working in aircraft-related fields, and that at present, he 
was not working.  The appellant indicated that in the late 
1970's and early 1980's, he developed back problems, and that 
he was currently on General Assistance and food stamps.  

In the appellant's March 1995 VA evaluation, he stated that 
his sleep patterns were poor, and that he frequently woke up 
during the night.  The appellant indicated that he also had 
nightmares, especially when he was not sleeping well.  He 
noted that his nightmares were about his friends who had died 
in the Air Force.  According to the appellant, he often 
thought of them, and of the suspected North Korean spy.  The 
appellant reported that when he saw violence, he became 
upset.  He revealed that his ability to concentrate was 
terrible, and that he maintained a chronic sense of 
hypervigilance.  

Upon mental status examination, the examiner stated that the 
appellant's speech was fluent and logically constructed.  The 
appellant's mood was despondent, self-deprecatory, and 
fretful.  There was no psychotic thinking, and the appellant 
denied any suicidal or homicidal ideation.  The appellant was 
alert and oriented to person, place, date, and circumstance.  
The diagnoses included the following: (Axis I) anxiety 
disorder, not otherwise specified, with elements of dysthymic 
disorder and elements of PTSD, and (Axis V) GAF score of 55.  
The examiner noted that it appeared that the appellant was 
emotionally traumatized by the events of the motor vehicle 
accident and the capture of the suspected North Korean spy.  
According to the examiner, the appellant had harbored a great 
deal of guilt and despondent feelings about those incidents 
since that time, and he had also demonstrated some anxiety 
symptoms, some of which were related to PTSD symptomatology.  

In April 1995, the RO received copies of the appellant's 
reserve records.  The records show that the appellant served 
in the National Guard of California, from July 1953 to 
September 1955.  The RO also received copies of histories 
from the 36th Air Division and the 803rd Air Base Group from 
1957, the 6170th Air Base Squadron from 1958, and the 314th 
Air Division, Korea, from 1959.  The histories from the 36th 
Air Division and the 803rd Air Base Group show that in 
November 1957, there was a car accident in which six airmen 
were killed.  

In December 1997, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that during service, he 
was exposed to several stressors and traumatic events.  The 
appellant indicated that on one occasion, while he was in 
Korea, a fighter bomber crashed in front of him.  He reported 
that the whole crew was killed by the crash.  The appellant 
noted that on another occasion, he captured an infiltrator 
and brought him back to the barracks.  According to the 
appellant, the South Koreans interrogating the spy and then 
beat him to death.  The appellant revealed that he witnessed 
a large part of the beating.  He further stated that while he 
was stationed in Arizona, six of his friends died in a car 
accident.  The appellant indicated that the above events 
caused him to have difficulties after his discharge from the 
military.  He reported that he became angry very easily, and 
that he had difficulty getting along with others.  According 
to the appellant, he was not currently working, although he 
did some volunteer work at a clinic.  The appellant revealed 
that his sleep was impaired, and that he was always anxious.  
He noted that he was unhappy most of the time, and that he 
had occasional suicidal ideations.  The appellant stated that 
he binged on alcohol approximately once or twice per month, 
but that when he had money, he would binge more frequently.  

Upon mental status evaluation, the appellant's mood was 
depressed and his affect was blunted.  The appellant's speech 
was spontaneous, and his rate, volume, and tone were normal.  
There was no loosening of association or flight of ideation, 
and the appellant denied any hallucinations.  The appellant 
reported feelings of helplessness, hopelessness, and 
occasional suicidal ideations, but with no plan nor intent.  
The appellant's insight was slightly impaired, and his 
judgment was fair.  He was well oriented to time, place, 
person, and purpose.  The diagnoses included the following: 
(Axis I) anxiety disorder, not otherwise specified, 
depressive disorder, not otherwise specified, and alcohol 
abuse, (Axis IV) current psychological stressors, severe, and 
(Axis V) GAF score of 50.  The examiner noted that a GAF 
score of 41 to 50 was consistent with serious symptoms.  
According to the examiner, examples included suicidal 
ideations, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning.  


II.  Analysis

A.  Acquired Psychiatric Disorder other than PTSD

As a preliminary matter, the Board finds that the appellant's 
claim for entitlement to service connection for acquired 
psychiatric (other than PTSD) is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the appellant is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that sufficient relevant facts have been 
properly developed in regard to the appellant's claim and 
that no further assistance to him is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends, in essence, that his 
current psychiatric problems are related to his period of 
service.  The appellant maintains that while he was in the 
military, he was exposed to several stressors and traumatic 
events.  He states that after his discharge, he became angry 
very easily, and he had difficulty getting along with others.  
According to the appellant, at present, his sleep is impaired 
and he suffers from anxiety.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)).  In such instances, a grant of service connection 
is warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In that regard, the Board notes that the appellant's service 
medical records are negative for any diagnosis of a 
psychiatric disorder.  The first medical evidence of a 
psychiatric disorder is from the San Francisco VAMC records 
which show that in February 1994, the appellant was diagnosed 
with an anxiety disorder.  However, the Board observes that 
although the appellant was not diagnosed with any psychiatric 
disorder during service, there is sufficient evidence of 
record to establish an etiological cause, i.e., a medical 
link, between the appellant's currently diagnosed anxiety 
disorder and his period of active duty service.  

The Board observes that although the appellant was not 
diagnosed with a psychiatric disorder during service, he did 
seek medical attention in August 1959 after complaining of 
nervousness.  In addition, while the appellant's October 1959 
separation shows that at that time, the appellant was 
clinically evaluated as normal for psychiatric purposes, in 
response to the question as to whether the appellant had ever 
had or if he currently had frequent trouble sleeping, and/or 
frequent or terrible nightmares, the appellant responded 
"yes."  Moreover, in regards to post-service medical 
evidence, the Board notes that in the appellant's March 1995 
VA psychiatric examination, the appellant was diagnosed with 
an anxiety disorder, not otherwise specified, with elements 
of dysthymic disorder and elements of PTSD.  At that time, 
the examiner noted that it appeared that the appellant was 
emotionally traumatized by the events of the motor vehicle 
accident and the capture of the suspected North Korean spy.  
According to the examiner, the appellant had harbored a great 
deal of guilt and despondent feelings about those incidents 
since that time, and he had also demonstrated some anxiety 
symptoms, some of which were related to PTSD symptomatology.  
In addition, in the appellant's most recent VA examination, 
the appellant was diagnosed with an anxiety disorder, not 
otherwise specified, and a depressive disorder, not otherwise 
specified. 

In light of the above, the Board notes that the VA examiner 
from the appellant's March 1995 VA examination concludes that 
the appellant's current anxiety disorder originated while he 
was in the military, thereby establishing a medical link 
between the appellant's current anxiety disorder and his 
period of service.  The Board observes that it was the 
examiner's determination that the motor vehicle accident, in 
part, caused the appellant to develop anxiety symptoms which 
had continued to the present.  In addition, in regards to the 
appellant's alleged in-service incidents, the Board observes 
that although there is no evidence of record which shows that 
the appellant captured a North Korean spy while he was 
stationed in Korea, there is evidence of record indicating 
that a car accident occurred while the appellant was serving 
in the 803rd Air Base Group.  The Board notes that the 
histories from the 36th Air Division and the 803rd Air Base 
Group show that in November 1957, there was a car accident in 
which six airmen were killed.  The Board further observes 
that the appellant's service medical records reflect that the 
appellant was serving in the 803rd Air Police Squadron in 
November 1957.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his current psychiatric 
disorder, diagnosed as an anxiety disorder, originated while 
he was in the military is supported by the medical evidence 
of record.  In light of the above, the evidence of record is 
at least in equipoise vis a vis a finding that the 
appellant's current anxiety disorder originated in service.  
Therefore, the benefit of the doubt is resolved in the 
appellant's favor by finding that his current psychiatric 
disorder, diagnosed as an anxiety disorder, was incurred in 
service.  See 38 C.F.R. § 3.303(d).  


B.  PTSD

In regards to the appellant's claim for service connection 
for PTSD, the Board notes that there is no competent medical 
evidence showing a current medical diagnosis of PTSD, nor has 
it been reported that such evidence exists so as to give rise 
to a duty under 38 U.S.C.A. § 5103(a).  The Board notes that 
the outpatient treatment records from the San Francisco VAMC, 
from February 1990 to January 1995, are negative for a 
diagnosis of PTSD.  In addition, as previously stated, in the 
appellant's March 1995 VA psychiatric evaluation, the 
appellant was diagnosed with an anxiety disorder, not 
otherwise specified, with elements of dysthymic disorder and 
elements of PTSD.  Thus, the Board observes that although the 
examiner indicated that some of the appellant's anxiety 
symptoms were related to PTSD symptomatology, no diagnosis of 
PTSD was made.  Moreover, the Board further observes that in 
the appellant's most recent VA examination, in December 1997, 
a diagnosis of PTSD was not made.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In light of the above, 
the Board concludes that there is no competent medical 
evidence showing a current medical diagnosis of PTSD.  
Accordingly, the claim for PTSD must be denied as not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

Service connection for acquired psychiatric disorder, 
diagnosed as an anxiety disorder, is granted. 

Service connection for PTSD is denied



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

